Citation Nr: 1103595	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for PTSD and assigned a 
50 percent disability rating effective from September 21, 2006.  

During the pendency of this appeal, the RO granted temporary 
total ratings for the PTSD condition due to periods of 
hospitalization from June 11, 2008, to August 1, 2008, and from 
May 27, 2009, to August 1, 2009.  These temporary ratings, 
however, have no impact on the underlying claim for entitlement 
to a higher initial rating for the service-connected PTSD.  
Accordingly, the issue on the title page continues to be phrased 
as entitlement to an initial rating above 50 percent.  

In August 2010, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding is of record.  At the hearing, the Veteran submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  
Accordingly, that evidence is being addressed by the Board in the 
first instance as part of this decision.  

FINDINGS OF FACT

1.  The occupational and social impairment from the Veteran's 
PTSD is severe (pronounced), but does not more nearly approximate 
total impairment.

2.  The Veteran is unable to secure or follow any substantially 
gainful employment because of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 70 percent, but 
not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2010).

2.  The criteria for entitlement to a TDIU, based solely on PTSD, 
are met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in November 
2006, before the original adjudication of the claim.  The 
November 2006 letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence would 
be obtained by VA.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
 The November 2006 VCAA notice letter also provided notice of the 
type of evidence necessary to establish a disability rating or 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  Indeed, the purpose for which 
the notice was first provided has been more than satisfied in 
that service connection was granted for PTSD, and the issue 
presently before the Board concerns a claim for a higher initial 
rating for this condition.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been fully satisfied.  Service treatment 
records were associated with the claims file.  VA treatment 
records dated from 2006 to 2010 were obtained and associated with 
the claims folder.  A VA examination was performed in 2007 in 
order to obtain medical evidence as to the nature and extent of 
the claimed disability.  The Board finds that the VA examination 
report obtained in this case is adequate.  The 2007 VA examiner 
reviewed the Veteran's medical history, conducted necessary 
testing to properly evaluate the claimed disabilities, and 
recorded pertinent findings consistent with the examination and 
record.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  There is no identified relevant evidence that has not 
been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1 (2010).  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2010); 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is 
a question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7 (2010); and, evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice that is known as assigning "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 for PTSD, a 50 percent rating 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. Id.

One factor for consideration is the GAF score, which is based on 
a scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant), or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  


Analysis

In a March 2007 rating decision, the RO granted service 
connection for PTSD and assigned a rating of 50 percent under 
Diagnostic Code 9411 effective from September 21, 2006, the date 
of receipt of the Veteran's original claim for service-connected 
compensation benefits.  In reviewing the evidence of record, it 
is clear that the Veteran's mental health condition has been 
described at different times by various health care providers as 
being anywhere from moderate to severe in intensity during the 
period from September 2006 to the present.  Consequently, an 
issue is presented as to whether staged ratings are for 
consideration.  However, for the reasons explained below, and due 
to the need to reconcile the various reports into a consistent 
picture and to assign the higher of two ratings where the 
disability picture more nearly approximates the criteria for the 
next higher rating, see 38 C.F.R. §§ 4.2, 4.7, the Board finds 
that an increased initial rating of 70 percent, but no more, is 
warranted for the entire initial rating period.  

As discussed above, a 70 percent rating contemplates occupational 
and social impairment with deficiencies in most areas, such as in 
this case, work, family relations, judgment, thinking, or mood, 
due to such symptoms as:  near- continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; impaired impulse control; difficulty in adapting 
to stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  As indicated in a report from the Tampa VAMC PTSD 
Clinical Team dated in August 2010, the Veteran's symptoms have 
caused severe deficiencies in numerous areas of his life, 
including the inability to maintain gainful employment, the 
inability to form and maintain close relationships due to his 
extreme difficulties with trusting other people, and his 
inability to adapt to stressful circumstances, including work 
settings.  The report further noted that the Veteran's PTSD and 
depression are of a high degree of severity, and have resulted in 
substantial impairment in all important aspects of his 
occupational and social functioning.  Indeed, the clinician 
indicated that the Veteran's "PTSD and depression are among the 
most severe that I have witnessed over the course of my [30 year] 
career."  

A review of other evidence of record supports this high level of 
impairment caused by the PTSD condition, including increased 
frequency and intensity of his intrusive Vietnam 
memories/flashbacks, severe impact on sleep (less than 2 hours a 
night), constant irritability, increased startle response, 
anxiety, tension, anger outbursts, and low energy.  The Veteran 
also reported in 2007 that he had thoughts about harming himself 
when he gets depressed and uptight, but that he denied any recent 
suicide attempt or taking any action with respect to his thoughts 
of violence.  The Veteran also has been hospitalized for his PTSD 
for two extended periods of time since 2006, continues to receive 
ongoing and frequent treatment, and also attended a 10 week 
outpatient symptom management group.  Further, his GAF scores 
since 2006 have ranged from a low 35 to a high of 58, with most 
of the scores falling in the range of 41 to 60, which is 
indicative of moderate to severe disability based on these 
snapshot assessments.  

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's symptoms exceed the 
criteria for the 50 percent rating and more nearly approximate 
the criteria for the 70 percent rating.  Therefore, an increased 
70 percent rating is granted for the entire initial rating 
period.  

In reaching this decision, the Board also finds that a higher 100 
percent rating is not warranted under the PTSD rating criteria, 
though for other reasons explained below a total rating based on 
individual unemployability is being separately assigned.  At no 
time during the rating period has the Veteran's symptoms 
approached the level of severity contemplated for the 100 percent 
rating given the lack of evidence of any gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting himself or others, intermittent inability to perform 
activities of daily living, disorientation as to time or place, 
or memory loss for names of close relative, own occupation or own 
name.  While the Veteran did report on one occasion in 2007 that 
he had had some thoughts of hurting others, this report was 
isolated and has never been repeated in any of the other 
voluminous medical records that are also of record.  Accordingly, 
the assignment of a 100 percent schedular rating is not 
warranted.  

Extraschedular Rating

Consideration has also been given to whether the schedular 
evaluations are inadequate, thus requiring that the claim be 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra- schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  In determining whether an extra-schedular 
evaluation is for consideration, the Board must first consider 
whether there is an exceptional or unusual disability picture, 
which occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, the Board must next consider whether 
the disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extra-schedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required. 
38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are  fully adequate.  The 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability for the given periods, 
as the criteria assess the level of occupational and social 
impairment attributable to the Veteran's symptoms.  As the Board 
finds that the Veteran's disability picture is contemplated by 
the rating schedule, the inquiry ends and the Board need not 
consider whether the disability picture exhibits other related 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Accordingly, referral for 
consideration of an extra-schedular rating is not warranted.  
Moreover, given that a total disability rating based on 
individual unemployability is being granted below due to the 
impact the Veteran's PTSD condition has on his ability to engage 
in a substantially gainful occupation, the matter of assigning an 
extraschedular rating is effectively moot.  



TDIU

As a final matter, the Board notes that the recent Court decision 
in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a request 
for TDIU, whether expressly raised by a Veteran or reasonably 
raised by the record, involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or, as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. §§ 3.340, 4.16(a).  In determining whether a 
Veteran is able to secure or follow a substantially gainful 
occupation, the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to for the service-
connected disability or disabilities are met and, in the judgment 
of the rating agency, such service-connected disabilities render 
the Veteran unemployable. 38 C.F.R. § 4.16(a).

In the present case, the Veteran has the following service- 
connected disabilities: PTSD (70 percent); and diabetes mellitus, 
type II (10 percent).  Thus, the Veteran meets the threshold 
requirement for TDIU.  In discussing the unemployability 
criteria, the Court has indicated that the unemployability 
question, or the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a practical 
manner and that the crux of the matter rests upon whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the appellant. See Moore v. Derwinski, 1 
Vet. App. 356 (1991).

In this case, the record indicates that the Veteran is currently 
unemployed.  The August 2010 VA PTSD Clinical Team report 
indicates that his psychological condition makes it "impossible 
for him to return to the workforce and maintain substantial 
gainful employment."  Based on this and the other evidence of 
record, the Board finds that the evidence clearly supports an 
award of TDIU.  The percentage requirements for a schedular award 
of TDIU have been satisfied and the medical evidence confirms 
that the Veteran's service-connected PTSD prevents him from 
securing or following a substantially gainful occupation.  


ORDER

Entitlement to an initial evaluation of 70 percent, but no 
greater, for PTSD is granted subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the regulations applicable 
to the payment of monetary benefits.



____________________________________________
Richard C. Thrasher 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


